25 A.3d 219 (2011)
421 Md. 93
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Michael Louis SUBIN, Respondent.
Misc. Docket AG No. 11, Sept. Term, 2011.
Court of Appeals of Maryland.
July 19, 2011.


*220 ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent Michael Louis Subin to indefinitely suspend the Respondent's right to practice law in the State of Maryland. The Court having considered this Petition, it is this 19th day of July, 2011,
ORDERED, that the Respondent, Michael Louis Subin, be, and he is hereby, indefinitely suspended from the practice of law in the State of Maryland; and it is further,
ORDERED, that the Respondent shall not apply for reinstatement of his right to practice law earlier than 90 days from the effective date of the suspension; and it is further,
ORDERED, that the suspension shall take effect on August 1, 2011; and it is further,
ORDERED, that, on August 1, 2011, the Clerk of this Court shall remove the name of Michael Louis Subin from the register of attorneys in the Court, and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).